In the early case of Beene v. State, 22 Ark. 149, the court quoted with approval the language of Chief Justice MARSHALL in Ex parte Burr, 9 Wheat. 530, as follows: "On one hand, the profession of an attorney is of great importance to an individual, and the prosperity of his whole life may depend on its exercise. The right to exercise it ought *Page 517 
not to be lightly or capriciously taken from him. On the other, it is extremely desirable that the respectability of the bar should be maintained, and that its harmony with the bench should be preserved. For these objects, some controlling power, some discretion, ought to reside in the court. This discretion ought to be exercised with great moderation and judgment; but it must be exercised; and no other tribunal can decide, in a case of removal from the bar, with the same means of information as the court itself. If there be a revising tribunal, which possesses controlling authority, that tribunal will always feel the delicacy of interposing its authority, and would do so only in a plain case."
This rule has been followed and applied according to the varying facts of each particular case since that time. Wernimont v. State, 101 Ark. 210, 142 S.W. 194, Ann. Cas. 1913d 1156; Nichols v. Little, 112 Ark. 213,165 S.W. 301; Craig v. Sims, 160 Ark. 269, 255 S.W. 1; State v. Huddleston, 173 Ark. 686, 293 S.W. 353; McGehee v. State, post p. 603; and the original opinion in this case.
After mature deliberation, with the full sense of our responsibility and delicacy in reviewing the action of the lower court, the majority is of the opinion that the judgment of disbarment should be set aside and that the protection of the public, the ends of justice, and the atonement of appellant for the offense committed will be attained by his suspension from the practice of the law for a period of one year from the date of disbarment in the court below. The grounds of disbarment relate to the professional conduct of appellant. It was not shown that he was guilty of unprofessional conduct of a continuing character. He was only found guilty by the jury of a single offense. His past conduct at the bar had been of an exemplary character, in so far as the record discloses. The office of an attorney is his property; it is the capital from which his income is derived. Disbarment is the severest penalty known to the law; and, when all the circumstances are considered together, we believe *Page 518 
that the harshest penalty of the law should not be pronounced against the appellant, and that his suspension from the practice for one year will enable him to regain his former character as a lawyer and warrant him in returning to the practice again. It is so ordered.
SMITH and HUMPHREYS, JJ., dissent.